COXE, District Judge
(orally). The merchandise in question was assessed for duty under paragraph 114 of the act of 1897 as “marble in block, rough or squared only.” The importers insist that it should be permitted to enter free of duty under paragraph 508 of the same act as “breccia, in block or slabs.” It is conceded on both sides that the question before the court is a question of fact. The board of general appraisers heard all the evidence and have reached the conclusion that the merchandise is in fact “breccia.” There is ample testimony in the record to sustain this finding, and the court sees no' reason for disturbing it.
The decision of the board of general appraisers is affirmed.